In his petition, petitioner asserts that he was not provided
                  proper notice of the initial hearing regarding the protective custody of his
                  two children. Petitioner was, however, present at a subsequent hearing
                  regarding the protective custody of his children, during which he argued
                  that the district court could not proceed because real party in interest had
                  failed to provide him with proper notice of the initial hearing. This
                  subsequent hearing was then continued to April 1, 2013. As a result, the
                  district court has not yet issued a ruling regarding petitioner's notice
                  argument and this petition is therefore premature.
                              We trust that respondent will address petitioner's arguments
                  regarding the improper notice of the initial hearing at the April 1 hearing.
                  Under these circumstances, we decline to intervene at this time, and
                  therefore, deny the petition. See NRAP 21(b)(1); see also NRS 34.330;
                  Smith, 107 Nev. at 677, 818 P.2d at 851.
                              It is so ORDERED.




                  cc:   Jerry L.O.
                        Washoe County District Attorney
                        Washoe District Court Clerk

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A     •